NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are rejected on the ground of nonstatutory double patenting.
Claims 1, 2, 5-9, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable.
Claims 3-4, 10-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 9, and 11 of U.S. Patent No. 10,817,218 and claims 1, 3, 5, 16, and 19 of U.S. Patent No. 11,347,438. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by at least one claim set of each of the listed patents above.
For example, claim 1 of the instant application is anticipated by claims 1, 5, and 6 of U.S. Patent No. 10,817,218. Claim 1 of the instant application therefore is not patently distinct from claims 1, 5, and 6 of the U.S. Patent No. 10,817,218 and as such is unpatentable for obvious-type double patenting. Similarly claim 1 of the instant application is anticipated by claims 1, 3, and 5 of U.S. Patent 11,347,438. Claim 1 of the instant application therefore is not patently distinct from claims 1, 3, and 5 of U.S. Patent 11,347,438 and as such is unpatentable for obvious-type double patenting. Claims 1-20 of the instant application corresponds to various limitations as recited in claims 1, 5, 6, 8, 9, and 11 of U.S. Patent No. 10,817,218 and claims 1, 3, 5, 16, and 19 of U.S. Patent No. 11,347,438, and are rejected on the ground of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above.
	In the event that any claim is not completely anticipated by at least one claim of a patent
above, the claims would still be rejected on the grounds of obvious nonstatutory double
patenting in further view of the prior art below that teaches or makes obvious that missing part,
and one of ordinary skill in the art could have incorporated such teachings prior to the effective
filings date of the claimed invention.
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is
either a reply by applicant showing that the claims subject to the rejection are patentably
distinct from the reference claims or the filing of a terminal disclaimer in accordance with
37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP §
1490 for a discussion of terminal disclaimers). Such a response is required even when
the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer,
or filing a showing that the claims subject to the rejection are patentably distinct from the
reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements 
as to form not necessary for further consideration of the claims may be held in abeyance
until allowable subject matter is indicated. Replies with an omission should be treated as
provided in MPEP § 714.03.”
In accordance with MPEP § 804 and §714.03 the examiner will hold any
response/amendments to this office action as NON-COMPLIANT without any additional
extensions of time that do not contain:	
a. an approved terminal disclaimer, or
b. a complete and concise explanation of how the inventions are patentably distinct from one another.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seroff et al. (US 2013/0138868).
Regarding claim 1, Seroff et al. disclose: 
A storage device comprising: 
a plurality of nonvolatile memory devices (FIG. 3 NVM Packages 1...N 304a...n with Memory Dies 1-1...1-9 312a...312p in NVM Package 1 304a) including a first set of nonvolatile memory devices (FIG. 3 Memory Die 1-1 312a) and a second set of nonvolatile memory devices (FIG. 3 Memory Die 1-2 312b); 
a first controller (FIG. 3 Memory Controller) configured to communicate with the plurality of nonvolatile memory devices (FIG. 3 NVM Package 1 304a) through a plurality of channels that include a first channel (FIG. 3 Internal Channel 1-1 326a) and a second channel (FIG. 3 Internal Channel 1-2 326b), 
wherein the first controller (FIG. 3 Memory Controller 306 in NVM Package 1) is configured to communicate with the first set of nonvolatile memory devices (FIG. 3 Memory Die 1-1 312a) through the first channel (FIG. 3 Internal Channel 1-1 326a), and to communicate with the second set of nonvolatile memory devices (FIG. 3 Memory Die 1-2 312b) through the second channel (FIG. 3 Internal Channel 1-2 326b), 
the first set of nonvolatile memory devices is isolated from the second set of nonvolatile memory devices (FIG. 3 Memory Die 1-1 312a is isolated from Memory Die 1-2 312b),
in a first mode, the first controller is configured to receive a first command from an external device ([0022] Interactions with NVM package 104 can include transmitting access requests and data, such as data to be programmed to one or more of memory dies 112a-n, to NVM package 104. Communication over communications path 116 can be received at external interface 110 of memory controller 106), and to perform a first operation, based on the first command, only in the first set of nonvolatile memory devices ([0031] to improve signal integrity, the system can enable point-to-point communication between a host and one or more memory dies. Point-to-point communication can be achieved through the use of switches (e.g., multiplexers) included at various points throughout the system. For example, the host device may include a switch for toggling between a number of memory controller interfaces. Memory controllers included in the system may also include switches for accessing a number of memory dies. In general, point-to-point communication, as described herein, can increase bandwidth and decrease latency in a nonvolatile memory system; [0018] a "channel" can refer to a single communications path between two system components (e.g., host 102 and NVM package 104)), 
in the first mode, the first controller is configured to receive a second command from the external device, and to perform a second operation, based on the second command, only in the second set of nonvolatile memory devices ([0044] each one of internal communications channels 526a-p can couple memory controller 506 to a single NVM memory die (e.g., one of memory dies 312a-p of FIG. 3) to provide direct point-to-point connection between a host device and each memory die in a system), and 
in a second mode, the first controller is configured to receive a third command from the external device, and to perform a third operation, based on the third command, both in the first set of nonvolatile memory devices and in the second set of nonvolatile memory devices ([0044] In other embodiments, each internal communications channel 526a-p may be an internal bus that can communicate with more than one memory die; [0018] A "bus" can refer to a communications path that branches one or more times to communicatively couple together multiple system components).
Regarding claim 2, Seroff et al. further disclose: 
The storage device of claim 1, wherein the first set of nonvolatile memory devices is physically isolated from the second set of nonvolatile memory devices (FIG. 3 each Memory Die is physically isolated from the other die).
Regarding claim 5, Seroff et al. further disclose: 
The storage device of claim 1, wherein the plurality of nonvolatile memory devices are NAND flash memories ([0025] NVM package 104 can be termed "managed NVM" (or "managed NAND" for NAND flash memory). This can be in contrast to "raw NVM" (or "raw NAND" for NAND flash memory)).
Regarding claim 6, Seroff et al. further disclose: 
The storage device of claim 1, wherein the plurality of nonvolatile memory devices include a third set of nonvolatile memory devices (FIG. 3 Memory Die 1-3 312c and Memory Die 1-4 312d), 
the plurality of channels include a third channel (FIG. 3 Internal Channel 1-3 326c) and a fourth channel (FIG. 3 Internal Channel 1-4 326d), and 
the first controller communicates with the third set of nonvolatile memory devices (FIG. 3 Memory Die 1-3 312c and Memory Die 1-4 312d) through the third channel (FIG. 3 Internal Channel 1-3 326c) and the fourth channel (FIG. 3 Internal Channel 1-4 326d).
Regarding claim 7, Seroff et al. further disclose: 
The storage device of claim 1, further comprising a second controller (FIG. 3 Memory Controller 306 in NVM Package 2), 
wherein the plurality of nonvolatile memory devices include a fourth set of nonvolatile memory device (FIG. 3 Memory Die 2-1 in NVM Package 2), and 
the second controller communicates with the fourth set of nonvolatile memory devices through a fifth channel (FIG. 3 Internal Channel 2-1 in NVM Package 2).
Regarding claim 8, Seroff et al. further disclose: 
The storage device of claim 7, further comprising: 
a first port through which the first controller communicates with the external device (FIG. 3 External Interface 310 of NVM Package 1); and 
a second port through which the second controller communicates with the external device (FIG. 3 External Interface 310 of NVM Package 2).
Regarding claim 9, Seroff et al. further disclose: 
The storage device of claim 7, further comprising a first port through which each of the first controller and the second controller communicates with the external device (FIG. 3 External Channel Mux 340).
Regarding claim 17, Seroff et al. disclose: 
A storage device comprising: 
a plurality of nonvolatile memory devices (FIG. 3 NVM Packages 1...N 304a...n with Memory Dies 1-1...1-9 312a...312p in NVM Package 1 304a) including a first set of nonvolatile memory devices (FIG. 3 Memory Die 1-1 312a) and a second set of nonvolatile memory devices (FIG. 3 Memory Die 1-2 312b and Memory Die 1-3 312c) that includes a first subset of nonvolatile memory devices (FIG. 3 Memory Die 1-2 312b) and a second subset of nonvolatile memory devices (FIG. 3 Memory Die 1-3 312c); 
a first controller (FIG. 3 Memory Controller) configured to communicate with the plurality of nonvolatile memory devices (FIG. 3 NVM Package 1 304a) through a plurality of channels that include a first channel (FIG. 3 Internal Channel 1-1 326a) and a second channel (FIG. 3 Internal Channel 1-2 326b),
wherein the first controller (FIG. 3 Memory Controller 306 in NVM Package 1) is configured to communicate with the first set of nonvolatile memory devices (FIG. 3 Memory Die 1-1 312a) through the first channel (FIG. 3 Internal Channel 1-1 326a), to communicate with the first subset of nonvolatile memory devices among the second set of nonvolatile memory devices (FIG. 3 Memory Die 1-2 312b) through the second channel (FIG. 3 Internal Channel 1-2 326b), and to communicate with the second subset of nonvolatile memory devices among the second set of nonvolatile memory devices (FIG. 3 Memory Die 1-3 312c) through the third channel (FIG. 3 Internal Channel 1-3 326c), 
the first set of nonvolatile memory devices is isolated from the second set of nonvolatile memory devices (FIG. 3 Memory Die 1-1 312a is isolated from Memory Die 1-2 312b),
in a first mode, the first controller is configured to receive a first command from an external device ([0022] Interactions with NVM package 104 can include transmitting access requests and data, such as data to be programmed to one or more of memory dies 112a-n, to NVM package 104. Communication over communications path 116 can be received at external interface 110 of memory controller 106), and to perform a first operation, based on the first command, only in the first set of nonvolatile memory devices ([0031] to improve signal integrity, the system can enable point-to-point communication between a host and one or more memory dies. Point-to-point communication can be achieved through the use of switches (e.g., multiplexers) included at various points throughout the system. For example, the host device may include a switch for toggling between a number of memory controller interfaces. Memory controllers included in the system may also include switches for accessing a number of memory dies. In general, point-to-point communication, as described herein, can increase bandwidth and decrease latency in a nonvolatile memory system; [0018] a "channel" can refer to a single communications path between two system components (e.g., host 102 and NVM package 104)), 
in the first mode, the controller is configured to receive a second command from the external device, and to perform a second operation, based on the second command, in the second set of nonvolatile memory devices ([0044] each one of internal communications channels 526a-p can couple memory controller 506 to a single NVM memory die (e.g., one of memory dies 312a-p of FIG. 3) to provide direct point-to-point connection between a host device and each memory die in a system), and 
in a second mode, the controller is configured to receive a third command from the external device, and to perform a third operation, based on the third command, both in the first set of nonvolatile memory devices and in the second set of nonvolatile memory devices ([0044] In other embodiments, each internal communications channel 526a-p may be an internal bus that can communicate with more than one memory die; [0018] A "bus" can refer to a communications path that branches one or more times to communicatively couple together multiple system components).
Regarding claim 20, Seroff et al. further disclose: 
The storage device of claim 17, wherein the first set of nonvolatile memory devices is physically isolated from the second set of nonvolatile memory devices (FIG. 3 each Memory Die is physically isolated from the other die).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seroff et al. as applied to claim 1 above, and further in view of Wells et al. (US 2019/0042150).
Regarding claim 3, Seroff et al. do not appear to explicitly teach while Wells et al. disclose: 
The storage device of claim 1, wherein the first set of nonvolatile memory devices is logically isolated from the second set of nonvolatile memory devices ([0048] Each non-volatile memory die includes a plurality of physical blocks (not shown). During the initial boot up of the SSD, the firmware mapped the physical blocks of the non-volatile memory array into four superblocks 502, 504, 506, and 508. Each of superblocks 502, 504, 506, and 508 is a logical block that has been assigned a plurality of physical blocks in the non-volatile memory array; [0049] During the initial boot up of the SSD, the firmware also assigned each of superblocks 502, 504, 506, 508 to an isolation region. An isolation region can contain one or more superblocks and each superblock can belong to only one isolation region).
Seroff et al. and Wells et al. are analogous art because Seroff et al. teach methods of improved communications in nonvolatile memory systems and Wells et al. teach SSD architectures supporting low latency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Seroff et al. and Wells et al. before him/her, to modify the Seroff et al. teachings of multiple communication channels with the Wells et al. teachings of isolation regions because configuring superblocks to form isolation regions minimizes or avoids I/O collisions at non-volatile memory dies and the channel controller. The combination would allow for lower latency, greater predictability, and more consistent I/O performance of the SSD (Wells et al. [0030]).
Regarding claim 10, Seroff et al. do not appear to explicitly teach while Wells et al. disclose: 
The storage device of claim 1, wherein, in the first mode, first data associated with the first command is stored only in the first set of nonvolatile memory devices, and second data associated with the second command is stored only in the second set of nonvolatile memory devices ([0055] The four isolation regions 772, 774, 776, and 778 of non-volatile memory array 770 allow the SSD to manage the exchange of data between one or more host devices or applications (not shown) and non-volatile memory array 770 as four independent “data pipes” such that data exchanges between a host application and one isolation region do not interfere with data exchanges between another host application and a different isolation region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Seroff et al. and Wells et al. before him/her, to modify the Seroff et al. teachings of multiple communication channels with the Wells et al. teachings of isolation regions because storing the first data only in the first set of nonvolatile memory devices and the second data only in the second set on nonvolatile memory devices prevents data interference with data exchanges between host applications (Wells et al. [0055]).
Regarding claim 11, Seroff et al. do not appear to explicitly teach while Wells et al. disclose: 
The storage device of claim 1, wherein, in the second mode, third data associated with the third command is stored both in the first set of nonvolatile memory devices and in the second set of nonvolatile memory devices ([0055] The four isolation regions 772, 774, 776, and 778 of non-volatile memory array 770 allow the SSD to manage the exchange of data between one or more host devices or applications (not shown) and non-volatile memory array 770 as four independent “data pipes” such that data exchanges between a host application and one isolation region do not interfere with data exchanges between another host application and a different isolation region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Seroff et al. and Wells et al. before him/her, to modify the Seroff et al. teachings of multiple communication channels with the Wells et al. teachings of isolation regions because storing the third data only in both the first set of nonvolatile memory devices and the second set on nonvolatile memory devices would enable data duplication.
Regarding claim 18, Seroff et al. do not appear to explicitly teach while Wells et al. disclose: 
The storage device of claim 17, wherein in the first mode, first data associated with the first command is stored only in the first set of nonvolatile memory devices, and second data associated with the second command is stored only in the second set of nonvolatile memory devices ([0055] The four isolation regions 772, 774, 776, and 778 of non-volatile memory array 770 allow the SSD to manage the exchange of data between one or more host devices or applications (not shown) and non-volatile memory array 770 as four independent “data pipes” such that data exchanges between a host application and one isolation region do not interfere with data exchanges between another host application and a different isolation region).
The motivation for combining is based on the same rational presented for rejection of claim 10.
	Regarding claim 19, Seroff et al. do not appear to explicitly teach while Wells et al. disclose: 
The storage device of claim 17, wherein, in the second mode, third data associated with the third command is stored both in the first set of nonvolatile memory devices and in the second set of nonvolatile memory devices ([0055] The four isolation regions 772, 774, 776, and 778 of non-volatile memory array 770 allow the SSD to manage the exchange of data between one or more host devices or applications (not shown) and non-volatile memory array 770 as four independent “data pipes” such that data exchanges between a host application and one isolation region do not interfere with data exchanges between another host application and a different isolation region).
The motivation for combining is based on the same rational presented for rejection of claim 11.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seroff et al. as applied to claim 1 above, and further in view of Park (US 2018/00225151).
Regarding claim 4, Seroff et al. do not appear to explicitly teach while Park discloses:
The storage device of claim 1, wherein the first command includes information on the first set of nonvolatile memory devices, and the second command includes information on the second set of nonvolatile memory devices ([0049] if a fetched command is a read command, the processor 230 may read out data from the nonvolatile memory device 100 based on a logical address which is received together with the read command from the host device, and may transmit the read data to the host device. Also, if a fetched command is a write command, the processor 230 may store write data in the nonvolatile memory device 100 based on a logical address which is received together with the write command from the host device).
Seroff et al. and Park are analogous art because Seroff et al. teach methods of improved communications in nonvolatile memory systems and Park teaches operating a data storage device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Seroff et al. and Park before him/her, to modify the teachings of Seroff et al. with the teachings of Park because including the logical address in the command enables the controller to direct the operation to be performed to a particular address within the physical space.

Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seroff et al. and Wells et al.
Regarding claim 12, Seroff et al. disclose: 
A storage device comprising: 
a plurality of nonvolatile memory devices (FIG. 3 NVM Packages 1...N 304a...n with Memory Dies 1-1...1-9 312a...312p in NVM Package 1 304a) including a first set of nonvolatile memory devices (FIG. 3 Memory Die 1-1 312a) and a second set of nonvolatile memory devices (FIG. 3 Memory Die 1-2 312b);
a first controller (FIG. 3 Memory Controller) configured to communicate with the plurality of nonvolatile memory devices (FIG. 3 NVM Package 1 304a) through a plurality of channels that include a first channel (FIG. 3 Internal Channel 1-1 326a) and a second channel (FIG. 3 Internal Channel 1-2 326b),
wherein the first controller (FIG. 3 Memory Controller 306 in NVM Package 1) is configured to communicate with the first set of nonvolatile memory devices (FIG. 3 Memory Die 1-1 312a) through the first channel (FIG. 3 Internal Channel 1-1 326a), and to communicate with the second set of nonvolatile memory devices (FIG. 3 Memory Die 1-2 312b) through the second channel (FIG. 3 Internal Channel 1-2 326b), 
the first set of nonvolatile memory devices is isolated from the second set of nonvolatile memory devices (FIG. 3 Memory Die 1-1 312a is isolated from Memory Die 1-2 312b),
in a first mode, the first controller is configured to receive a first command from an external device ([0022] Interactions with NVM package 104 can include transmitting access requests and data, such as data to be programmed to one or more of memory dies 112a-n, to NVM package 104. Communication over communications path 116 can be received at external interface 110 of memory controller 106), and to perform a first operation, based on the first command, only in the first set of nonvolatile memory devices ([0031] to improve signal integrity, the system can enable point-to-point communication between a host and one or more memory dies. Point-to-point communication can be achieved through the use of switches (e.g., multiplexers) included at various points throughout the system. For example, the host device may include a switch for toggling between a number of memory controller interfaces. Memory controllers included in the system may also include switches for accessing a number of memory dies. In general, point-to-point communication, as described herein, can increase bandwidth and decrease latency in a nonvolatile memory system; [0018] a "channel" can refer to a single communications path between two system components (e.g., host 102 and NVM package 104)), the first data being associated with the first command ([0022] access requests and data, such as data to be programmed to one or more of memory dies 112a-n, to NVM package 104) and...
in a second mode, the first controller is configured to receive a second command from the external device, and to perform a second operation on second data, based on the second command, both in the first set of nonvolatile memory devices and in the second set of nonvolatile memory devices ([0044] In other embodiments, each internal communications channel 526a-p may be an internal bus that can communicate with more than one memory die; [0018] A "bus" can refer to a communications path that branches one or more times to communicatively couple together multiple system components), the second data being associated with the second command ([0022] access requests and data, such as data to be programmed to one or more of memory dies 112a-n, to NVM package 104) and stored both in the first set of nonvolatile memory devices and in the second set of nonvolatile memory devices ([0029] communications path 126 to access one or more NVMs used for persistent data storage).
Seroff et al. do not appear to explicitly teach first data “stored only in the first set of nonvolatile memory devices.” However, Wells et al. disclose:
stored only in the first set of nonvolatile memory devices ([0055] The four isolation regions 772, 774, 776, and 778 of non-volatile memory array 770 allow the SSD to manage the exchange of data between one or more host devices or applications (not shown) and non-volatile memory array 770 as four independent “data pipes” such that data exchanges between a host application and one isolation region do not interfere with data exchanges between another host application and a different isolation region)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Seroff et al. and Wells et al. before him/her, to modify the Seroff et al. teachings of multiple communication channels with the Wells et al. teachings of isolation regions because storing the first data only in the first set of nonvolatile memory devices and the second data only in the second set on nonvolatile memory devices prevents data interference with data exchanges between host applications (Wells et al. [0055]).
Regarding claim 13, Seroff et al. further disclose: 
The storage device of claim 12, further comprising: 
a second controller (FIG. 3 Memory Controller 306 in NVM Package 2);
 a first port through which the first controller communicates with the external device (FIG. 3 External Interface 310 of NVM Package 1); and 
a second port through which the second controller communicates with the external device (FIG. 3 External Interface 310 of NVM Package 2).
Regarding claim 15, Wells et al. further disclose: 
The storage device of claim 12, wherein the first set of nonvolatile memory devices is logically isolated from the second set of nonvolatile memory devices ([0048] Each non-volatile memory die includes a plurality of physical blocks (not shown). During the initial boot up of the SSD, the firmware mapped the physical blocks of the non-volatile memory array into four superblocks 502, 504, 506, and 508. Each of superblocks 502, 504, 506, and 508 is a logical block that has been assigned a plurality of physical blocks in the non-volatile memory array; [0049] During the initial boot up of the SSD, the firmware also assigned each of superblocks 502, 504, 506, 508 to an isolation region. An isolation region can contain one or more superblocks and each superblock can belong to only one isolation region).
Regarding claim 16, Seroff et al. further disclose: 
The storage device of claim 12, wherein the first set of nonvolatile memory devices is physically isolated from the second set of nonvolatile memory devices (FIG. 3 each Memory Die is physically isolated from the other die).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seroff et al. and Wells et al. as applied to claim 1 above, and further in view of Park.
Regarding claim 14, Seroff et al. and Wells et al. do not appear to explicitly teach while Park discloses:
The storage device of claim 12, wherein the first command includes information on the first set of nonvolatile memory devices, and the second command includes information on the second set of nonvolatile memory devices ([0049] if a fetched command is a read command, the processor 230 may read out data from the nonvolatile memory device 100 based on a logical address which is received together with the read command from the host device, and may transmit the read data to the host device. Also, if a fetched command is a write command, the processor 230 may store write data in the nonvolatile memory device 100 based on a logical address which is received together with the write command from the host device).
Seroff et al., Wells et al., and Park are analogous art because Seroff et al. teach methods of improved communications in nonvolatile memory systems; Wells et al. teach SSD architectures supporting low latency; and Park teaches operating a data storage device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Seroff et al., Wells et al., and Park before him/her, to modify the teachings of combined Seroff et al. and Wells et al. with the teachings of Park because including the logical address in the command enables the controller to direct the operation to be performed to a particular address within the physical space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137